Dissenting Opinion
by Judge MacPhail:
I respectfully dissent.
“Public record” is defined in pertinent part in Section 1 of the Act of June 21, 1957, P.L. §390, as amended, 65 P.S. §66.1, as follows: “Any account, voucher or contract dealing with the receipt or disbursement of funds by an agency or its acquisition, use or disposal of services or of supplies, materials, equipment or other property and any minute, order or decision by an agency fixing the personal or property rights, privileges, immunities, duties or obligations of any person or group of persons....” (Emphasis added.)
*136Apparently, the majority concedes that the JCAH evaluation is not an “account, voucher or contract” nor is it a “minute, order or decision.” However, using Young v. Armstrong School District, 21 Pa. Commonwealth Ct. 203, 344 A.2d 738 (1975) as its authority, the majority concludes that since the JCAH evaluation was the basis for DPW’s decision to approve a state psychiatric institution, it (the evaluation) is a public record subject to disclosure. The majority holds out the JCAH evaluation as a pre-condition for approval of a psychiatric hospital by virtue of regulations adopted by DPW. See footnote 3 of the majority opinion. This is the fatal flaw in the reasoning of the majority.
The JCAH evaluation is compelled by the provisions of Federal law to assure that DPW receives funding under Title XVIII (Medicare) and Title XIX (Medicaid) of the Social Security Act. See 42 U.S.C. 1395x(f). It is done for no other purpose. Of course, the DPW regulations must state that each facility shall meet JCAH standards. The purpose of the regulation, however, is solely to assure that federal funding continues. It is not the basis for any decision by DPW.
Moreover, the JCAH evaluation is not an account, voucher or contract, nor is it a minute, order or decision of the agency. In Young and the cased cited therein, the information sought to be discovered was compiled by the agency involved. The JCAH report is done by people not in any way associated with the DPW.
It seems to me we err when we say first that if something is the. basis for a decision it is a public record even though it is not an account, voucher, contract, minute, order or decision (which are words of art) and then go further to say that whether or not the agency is responsible for the thing sought to be seen, it is still a public record. I am of the opinion that the *137JCAH report is not a public record under the plain language of the statute1 and, accordingly, is not subject to public inspection.

 “When the words of a statute are clear and free from all ambiguity, the letter of it is not to be disregarded under the pretext of pursuing its spirit.” Section 1921(b) of the Statutory Construction Act of 1972, 1 Pa. C.S. §1921(b).